DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the raw material mixture is a mixture of compounds selected from the group of magnesium, magnesium hydroxide and the last element of the group being both magnesium oxide and magnesium hydride or whether the first component of the mixture is magnesium hydride and the second component is one of the elements selected from the group consisting of magnesium, magnesium hydroxide and magnesium oxide. 
The terms “high-temperature” and “high-pressure” in claim 9 are a relative term which renders the claim indefinite. These terms are not defined by the claim, the 
Regarding claims 7, 9, 11 and 20, the recitation of “obtained by the production method according to claim 1”  is indefinite. The recitation makes it unclear if the method of making of claim 1 is being required by these claims. The language makes it uncertain if the process of independent claim 1 is being incorporated into these claims or whether only the product made by that process is incorporated. For the purposes of this action this limitation is treated like a product-by-process limitation where the process is not incorporated into these claims and only the MgH2 itself is incorporated. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crivello et al. “Review of magnesium hydride-based materials: development and optimisation”. 
Regarding claim 1, the reference teaches introducing hydrogen into Mg using a plasma-based hydrogenation approach. Using this approach, Mg in the form of powders is inserted in hydrogen plasma and sustains intensive bombardment of hydrogen ions .

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100163434. 
Regarding claim 1, US’3434 teaches a hydrogen energy system for obtaining hydrogen gas form a storage medium which can be cyclically charged/recharged (Abstract). The reference provides a system where a hydride disk provides hydrogen. The hydrogen energy system of the reference has a hydride disk substantially comprising magnesium hydride (Para [0025]). The reference teaches that hydrogen is stored on the disk by charging the disk surface with a hydrogen plasma (Para [0034]). The hydrogen is stored on a disk and is supplied to a hydrogen driven device such as a vehicle engine (Para [0116]). Upon hydrogen release, magnesium hydride will either decompose to magnesium or magnesium oxides. The reference discourages the presence of magnesium oxide (Para [0102]). The reference also teaches that magnesium hydride near the edges of the disk is not completely hydrogenated (Para [0098]). During the recharging mode, hydrogen plasma envelops the used hydride disk to store hydrogen as the hydrogen is absorbed onto the hydride disk (Para [0119]). Thus, the used disk surface during plasma exposure will have both magnesium and magnesium hydride. This is considered as the raw material mixture. 
Regarding claim 2, the reference teaches a temperature of 2000°C during plasma exposure (Para [0119]). 
.

Claim(s) 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011032131. 
Regarding claim 1, JP’2131 teaches a method of making magnesium hydride by introducing magnesium oxide powder in a plasma reactor with a hydrogen supply (Para [0017]). The reference further teaches that the thermal plasma is generated by a combination of hydrogen and inert argon (Para [0014]). Therefore, a certain portion of the thermal plasma will be hydrogen electrons and the magnesium oxide will be affected by the plasma. The reference also teaches that the MgO is obtained from the hydrolysis of MgH2 when hydrogen is released on demand (Para [0006]). Since no reaction will be realistically run to complete conversion, the MgO obtained from MgH2 dehydrogenation will be a mixture of MgO with some MgH2. 
Regarding claims 2 and 4, the reference the reference further teaches that the thermal plasma is generated by a combination or hydrogen and inert argon (Para [0014]). Therefore, a certain portion of the thermal plasma will be hydrogen electrons. 
Regarding claim 6, the reference teaches that the raw material is obtained from the dehydriding of magnesium hydride. Therefore, the oxide and hydride will be mixed. 

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. “Preparation of Sodium borohydride…”. 
4). 
Regarding claim 8, the reference teaches using a planetary mill (Pg. 232, right column, last paragraph). This is considered as a medium stirring mill of the claim. 

Claim(s) 9, 10, 20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al. “Recycling process of sodium metaborate to sodium borohydride”. 
Kojima teaches that sodium borohydride (NaBH4) was synthesized by reacting sodium metaborate (NaBO2) with magnesium hydride (MgH2) or magnesium silicide (Mg2Si) by annealing (350–750°C) under high H2 pressure (0.1–7 MPa) for 2–4 h (Abstract).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011032131. 

At the time of filing it would have been obvious for a person of ordinary level of skill in the art to determine a suitable or optimal amount of magnesium oxide to use in the reference. One would be motivated to use a 1: 1 ratio as that would be the simplest to determine. 
 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011032131 in view of US 3304249. 
Regarding claim 3, the reference of JP’2131 does not teach a fluidized bed.  
US’4249 highlights the technology of fluidized beds wherein a fluid, usually a gas, flows upward through a bed of suitably sized, solid particles at a velocity sufficiently high to buoy the particles, to overcome the influence of gravity, and to impart to them an appearance of great turbulence, similar to that of a violently boiling liquid. Fluid velocities must be intermediate between that which would lift the particles to maintain a uniform suspension and that which would sweep the particles out of the container. During the fluidization of the bed there is excellent contact between the solid particles and the gaseous fluidizing medium; and if there is a temperature difference, there is an excellent flow of heat between the particles and the gas. Thus, equalization of temperature is rapidly accomplished. Similarly, there is a major opportunity for mass transfer to or from the solid particles and between the solid particles and the gas phase, as in the movement of reactants in the fluid phase toward the surface of Solid particulate catalysts and the reverse movements of the products away from the catalytic 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a fluidized bed to increase the contact area of the MgO particles in JP’2131. One would be motivated to use a fluidized bed due to the significant benefits highlighted by the US’4249 reference. 

Claim(s) 11-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. “Recycling process of sodium metaborate to sodium borohydride” in view of JP 2011032131. 
Regarding claims 11, 16 and 19, Kojima teaches that sodium borohydride (NaBH4) was synthesized by reacting sodium metaborate (NaBO2) with magnesium hydride (MgH2) or magnesium silicide (Mg2Si) by annealing (350–750°C) under high H2 pressure (0.1–7 MPa) for 2–4 h (Abstract). 
The Kojima reference does not teach that the thermal treatment is provided by plasma. 
JP’2131 teaches a method of making magnesium hydride by introducing magnesium oxide powder in a plasma reactor with a hydrogen supply (Para [0017]). The reference further teaches that the thermal plasma is generated by a combination of hydrogen and inert argon (Para [0014]). Therefore, a certain portion of the thermal plasma will be hydrogen electrons and the magnesium oxide will be affected by the plasma. The reference also teaches that the MgO is obtained from the hydrolysis of 2 when hydrogen is released on demand (Para [0006]). The reaction apparatus includes a plasma reactor, a cylindrical torch electrode provided at an upper portion of the plasma reactor, a torch nozzle surrounding the torch electrode, and the plasma so as to face the torch electrode (Para [0013]). The plasma reactor is capable of reaching temperatures of up to 2000°C (Para [0014]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the plasma reactor of JP’2131 to perform the reaction of Kojima et al. One would be motivated to provide plasma as the heat source because selection of a known technology based on its suitability for an intended use is considered obvious (MPEP §2144.07).
Regarding claim 12, the JP’2131 reference teaches that the plasma is generated with hydrogen gas, inert gas and methane (Para [0014]).
Regarding claim 13, JP’2131 teaches that argon is used (Para [0022]).
Regarding claim 14, The JP’2131 reference teaches using microwave plasma (Para [0042]). 
Regarding claim 15, the JP’2131 reference has a built in preparation step where the raw materials are preheated and dehydrated (Para [Para [0021]).
Regarding claim 18, the Kojima reference does not teach the size of the borate. 
However, the particle size directly controls the surface area of the particle. At the time of filing it would have been within the skill of a person of an ordinary level of skill in the art to determine a suitable or optimal particle size. Would be motivated to do so in an effort to influence the surface area of the particle. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. “Recycling process of sodium metaborate to sodium borohydride”.
Regarding claim 22, the reference does not teach the size of the borate. 
However, the particle size directly controls the surface area of the particle. At the time of filing it would have been within the skill of a person of an ordinary level of skill in the art to determine a suitable or optimal particle size. Would be motivated to do so in an effort to influence the surface area of the particle. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. “Recycling process of sodium metaborate to sodium borohydride” in view of US 3304249.
Regarding claim 21 the reference of Kojima et al. does not teach a fluidized bed.  
US’4249 highlights the technology of fluidized beds wherein a fluid, usually a gas, flows upward through a bed of suitably sized, solid particles at a velocity sufficiently high to buoy the particles, to overcome the influence of gravity, and to impart to them an appearance of great turbulence, similar to that of a violently boiling liquid. Fluid velocities must be intermediate between that which would lift the particles to maintain a uniform suspension and that which would sweep the particles out of the container. During the fluidization of the bed there is excellent contact between the solid particles and the gaseous fluidizing medium; and if there is a temperature difference, there is an excellent flow of heat between the particles and the gas. Thus, equalization of temperature is rapidly accomplished. Similarly, there is a major opportunity for mass transfer to or from the solid particles and between the solid particles and the gas phase, 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a fluidized bed to increase the contact area of the borate particles in Kojima et al. One would be motivated to use a fluidized bed due to the significant benefits highlighted by the US’4249 reference. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. “Recycling process of sodium metaborate to sodium borohydride” in view of JP 2011032131 as applied to claim 11-16, 18 and 19 above, and further in view of US 3304249.
Regarding claim 17 the reference of Kojima et al. does not teach a fluidized bed.  
US’4249 highlights the technology of fluidized beds wherein a fluid, usually a gas, flows upward through a bed of suitably sized, solid particles at a velocity sufficiently high to buoy the particles, to overcome the influence of gravity, and to impart to them an appearance of great turbulence, similar to that of a violently boiling liquid. Fluid velocities must be intermediate between that which would lift the particles to maintain a uniform suspension and that which would sweep the particles out of the container. During the fluidization of the bed there is excellent contact between the solid particles and the gaseous fluidizing medium; and if there is a temperature difference, there is an 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a fluidized bed to increase the contact area of the borate particles in Kojima et al. One would be motivated to use a fluidized bed due to the significant benefits highlighted by the US’4249 reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736